Case 1:18-cv-06619-ILG-JO Document 22 Filed 05/28/19 Page 1 of 2 PageID #: 85



     John J. Thompson, Esq.
     Jones Law Firm, P.C.
     450 7th Avenue, Suite 1408
     New York, NY 10123
     (212) 258-0685
     John.t@joneslawnyc.com

     May 28, 2019

     VIA ECF
     Magistrate Judge James Orenstein
     United States Courthouse
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York

            Re:     Florencio et al v. Flor Azteca Deli & Grocery Inc. et al,
                    18-cv-06619-ILG-JO

     Dear Judge Orenstein:

             Defendants Flor Azteca Deli & Grocery Inc., Sandra Gonzalez, and Juan
     Tendia (collectively, “Defendants”) and Plaintiffs Rudy Florencio and Oscar
     Guerra (collectively, “Plaintiffs”) jointly request a sixty (60) day extension of the
     current discovery deadline in order to engage in settlement negotiations.
     Defendants have made an Offer of Judgment and the parties are in discussions to
     find a compromise in this matter.

             As the Court is aware, discovery is set to close on May 31, 2019. See
     Scheduling Order, ECF No. 19. We request a sixty (60) day extension of the
     discovery deadline through and including July 30, 2019. We also request that the
     that the Court adjourn and reschedule our Pretrial Conference currently scheduled
     for June 12, 2019, to a time that the Court finds appropriate based on the new
     proposed schedule. We do not believe that this request requires the extension of
     any other deadlines in this matter. This is both parties’ first request for an extension
     of the discovery deadline and it is jointly made.

            The parties have engaged in substantial discovery, including exchange of
     written discovery and the production of documents. The parties have conferred
     several times during the current discovery period and are working amicably
     together. However, due to the parties’ ongoing settlement discussions and




                                    www.joneslawnyc.com
Case 1:18-cv-06619-ILG-JO Document 22 Filed 05/28/19 Page 2 of 2 PageID #: 86



     Defendants’ Rule 68 Offer of Judgment, the parties have currently postponed
     scheduling of depositions for both Plaintiffs and Defendants in the hopes of
     reaching an agreement. As such, an extension would allow for the completion of
     discovery without prejudicing either party.                                       ,   .


             Thank you in advance for your consideration and courtesy with regard to
     this request.



     Respectfully submitted,


      /s/ Leonor H. Coyle                       /s/ John J. Thompson
     Leonor H. Coyle, Esq.                      John J. Thompson, Esq.
     Virginia & Ambinder LLP                    Jones Law Firm, P.C.
     40 Broad St., 7th Floor                    450 Seventh Avenue, Suite 1408
     New York, New York 10004                   New York, New York 10123
     T: (212) 943-9080                          T: (212) 258-0685
     lcoyle@vandallp.com                        john.t@joneslawnyc.com
     Attorneys for Plaintiffs                   Attorneys for Defendants




                                    www.joneslawnyc.com
                                                                                   Page 02
